Citation Nr: 1502347	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-32 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for right upper extremity carpal tunnel syndrome.  

2.  Entitlement to an initial rating in excess of 20 percent for left upper extremity carpal tunnel syndrome.  

3.  Entitlement to an initial increased rating for adjustment disorder with mixed anxiety and depressed mood, evaluated as 30 percent disabling prior to November 2, 2010, and 50 percent disabling on and after November 2, 2010.  

4.  Entitlement to a rating in excess of 30 percent for bilateral pes planus with midfoot arthritis, Achilles tendinitis, and plantar fasciitis.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from October 1989 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In the June 2010 rating decision, the RO granted service connection for carpal tunnel syndrome of the right upper extremity, (evaluated as 30 percent disabling effective March 30, 2010), and further granted service connection for carpal tunnel syndrome of the left upper extremity, (evaluated as 10 percent disabling, effective March 30, 2010).  In the August 2010 rating decision, the RO granted service connection for adjustment disorder with mixed anxiety and depressed mood and evaluated this disorder as noncompensably disabling, effective March 30, 2010.  The Veteran appealed both these decisions, and the case was referred to the Board for appellate review.  

During the pendency of the Veteran's appeal, and specifically in the September 2012 rating action, the Decision Review Officer (DRO) in North Little Rock, Arkansas increased the disability evaluation for the service-connected adjustment disorder to 30 percent disabling, effective from March 30, 2010 (date of receipt of claim), and to 50 percent disabling, effective from November 2, 2010.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  Also, in another rating action dated in November 2012, the DRO increased the disability evaluation for the service-connected left upper extremity carpal tunnel syndrome to 20 percent, effective from March 30, 2010 (date of receipt of claim).  

In March 2013, the Veteran testified at a videoconference hearing conducted at the Little Rock RO before the undersigned A copy of the transcript has been associated with the claim folder.  

The issue of entitlement to a higher rating for adjustment disorder with mixed anxiety and depressed mood is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the March 2013 videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw from appellate review his appeal of his claims for an initial rating in excess of 20 percent for the service-connected left upper extremity carpal tunnel syndrome, and an initial rating in excess of 30 percent for the service-connected right upper extremity carpal tunnel syndrome.  






CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claims for an initial rating in excess of 20 percent for the service-connected left upper extremity carpal tunnel syndrome, and an initial rating in excess of 30 percent for the service-connected right upper extremity carpal tunnel syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2014).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.101, 20.202 (2014).  

As previously discussed herein, the June 2010 rating decision granted service connection for the Veteran's carpal tunnel syndrome of the right and left upper extremities, effective March 30, 2010.  In his August 2010 NOD, the Veteran sought higher ratings for these disabilities, and in the November 2012 rating action, the DRO continued the 30 percent rating assigned for the right upper extremity carpal tunnel syndrome, and increased the disability evaluation for the service-connected left upper extremity carpal tunnel syndrome to 20 percent, effective March 30, 2010.  The Veteran perfected a timely appeal with respect to the RO's denial of a rating in excess of 30 percent for the right upper extremity carpal tunnel syndrome, as well as the RO's denial of a rating in excess of 20 percent for the left upper extremity carpal tunnel syndrome.  

However, before the matter was adjudicated by the Board, during the March 2013 videoconference hearing, the Veteran testified that he wished to withdraw from appellate review his appeal of his claims seeking higher ratings for the service-connected right and left upper extremity carpal tunnel syndrome.  See March 2013 Hearing Transcript (T.), p. 2.  

In view of the Veteran's expressed desire, the Board concludes that further action with regard to his claims for a rating in excess of 30 percent for carpal tunnel syndrome of the right upper extremity, and a rating in excess of 20 percent for carpal tunnel syndrome of the left upper extremity is not appropriate.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2014).  The Board does not have jurisdiction over the withdrawn issues and, as such, must dismiss the appeal.  See 38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).  


ORDER

The appeal of the issue of entitlement to an initial rating in excess of 30 percent for right upper extremity carpal tunnel syndrome is dismissed.  

The appeal of the issue of entitlement to an initial rating in excess of 20 percent for left upper extremity carpal tunnel syndrome is dismissed.  


REMAND

The Veteran's psychiatric disorder is currently evaluated as 50 percent disabling.  According to the Veteran, his psychiatric symptoms are more severe than this current disability rating reflects.  

During his March 2013 hearing, the Veteran testified that he has undergone routine psychiatric treatment and care with a number of different physicians at the North Little Rock VAMC since his VA examination in September 2011.  According to the Veteran, based on their evaluations and assessments, his physicians agree that his psychiatric symptoms have increased in severity, and warrant a higher disability rating than that currently assigned.  The Veteran went on to list the dates he received treatment at the VA medical center (VAMC), and recounted specific treatment visits in October 2011, January 2012, March 2012, June 2012, July 2012, October 2012, November 2012; and March 2013.  He also provided the names of the physicians with whom he received treatment with on those specified dates.  According to the Veteran, one of his physicians increased his psychiatric medication during his October 2011 treatment session.  See T., p. 4.  

After reviewing the claims file, as well as the Virtual VA, and Veterans Benefits Management System (VBMS) paperless claims file, the Board is able to locate some of the specified records, to include treatment records dated in October 2011, January 2012, March 2012, and July 2012.  However, the record is absent for documentation of the remaining treatment sessions listed above.  

The Board notes that VA is required by the VCAA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board further notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claim, on remand the AOJ must attempt to obtain a complete copy of all the above-referenced medical records generated at the North Little Rock VAMC, as well as any outstanding VA treatment records pertaining to the Veteran's psychiatric symptoms.  38 U.S.C.A. § 5103A(c).  

As this matter is being remanded for additional development, the Veteran should also undergo another VA psychiatric examination, to determine the current extent and severity of his service-connected adjustment disorder with mixed anxiety and depressed mood.  Although the Veteran was afforded a more recent VA psychiatric examination in April 2014, the examiner did not describe in detail the nature of the Veteran's current symptoms, nor did she provide the Veteran's current Global Assessment of Functioning (GAF) score.  The Board notes that the GAF scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  

Also, by way of the April 2014 rating decision, the RO denied a disability rating in excess of 30 percent for bilateral pes planus with midfoot arthritis, Achilles tendinitis, and plantar fasciitis, as well as entitlement to a TDIU.  The RO also proposed reducing the disability ratings assigned for the Veteran's service-connected left and right upper extremity carpal tunnel syndrome.  Specifically, the RO proposed reducing the disability rating for the right upper extremity carpal tunnel syndrome from 30 percent to 10 percent disabling.  The RO also proposed reducing the disability rating for the left upper extremity carpal tunnel syndrome from 20 percent to 10 percent disabling.  In a statement dated in May 2014, the Veteran disagreed with the denial of a higher rating for the pes planus, and the denial of entitlement to a TDIU.  The Veteran also requested that no action be taken to reduce the ratings assigned to for his carpal tunnel syndrome.  This statement can be construed as a notice of disagreement (NOD) with the April 2014 rating decision.  [In light of the fact that the proposed reductions have not been made effective yet, the Veteran cannot yet file a NOD with the portion of the April 2014 rating decision proposing to reduce the ratings for the service-connected right and left upper extremity carpal tunnel syndrome.]  

The United States Court of Appeals for Veterans Claims (Court) has held that, when an appellant files a timely NOD as to a particular issue and no statement of the case (SOC) is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Under these circumstances, an SOC concerning the issues of entitlement to a rating in excess of 30 percent for bilateral pes planus, and entitlement to a TDIU should be issued.  

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction (AOJ) shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed disability.  Request from the North Little Rock VAMC, as well as the VA Community Clinic in Pine Bluff, Arkansas, a complete copy of all the above referenced available medical records dated on June 22, 2012; October 26, 2012; November 5, 2012; and March 19, 2013, as well as any outstanding VA treatment records pertaining to the Veteran's psychiatric symptoms since August 2014.  Copies of such records which are available should be associated with the claims folder.  

2. AFTER completion of the above, and after all outstanding treatment records have been associated with the claims file, the Veteran should be afforded a VA psychiatric examination to determine the current nature and extent of his service-connected adjustment disorder with mixed anxiety and depressed mood.  The claims file, including a copy of this REMAND, as well as all records on Virtual VA and VBMS, must be made available to the examiner for review, and the examination report should reflect that such review was completed.  

The examiner should identify the nature, frequency, and severity of all current manifestations of his adjustment disorder, and specify the degree of occupational or social impairment due to his this disorder.  Examination findings should be reported to allow for evaluation of adjustment disorder with mixed anxiety and depressed mood under 38 C.F.R. § 4.130, Diagnostic Code 9440.  The examiner should also assign a GAF score and provide an explanation of the assigned score.  

Also, the examiner should specifically opine on the impact of the Veteran's adjustment disorder on his social and industrial activities, including his ability to obtain and to maintain any full-time employment.  In offering these opinions, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's competent and credible lay statements.  If need be, further testing should be accomplished.  A rationale for all opinions expressed must be provided.  

3. Furnish the Veteran an SOC regarding the claims for entitlement to a rating in excess of 30 percent for bilateral pes planus with midfoot arthritis, Achilles tendinitis and plantar fasciitis, and entitlement to a TDIU.  The Veteran should be informed that he must file a timely substantive appeal in order to perfect an appeal to the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302(b).  Only if the Veteran files a timely appeal should any of these additional issues be returned to the Board.  

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


